                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 BRIAN BONNER,

                        Plaintiff,

        v.                                         Civil Action 2:19-cv-4495
                                                   Judge Sarah D. Morrison
                                                   Magistrate Judge Chelsey M. Vascura
 JOHN AND JANE DOES, et al.,

                        Defendants.




                            REPORT AND RECOMMENDATION

       This matter is before the United States Magistrate Judge for a Report and

Recommendation on the Court’s December 20, 2019 Show Cause Order. (ECF No. 5.) For the

reasons that follow, it is RECOMMENDED that Plaintiff’s action be DISMISSED WITHOUT

PREJUDICE pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute.

       Plaintiff filed this action on October 4, 2019. (ECF No. 1.) Plaintiff’s handwritten

complaint was illegible, and Plaintiff subsequently requested that the Clerk mail a copy of his

Complaint back to him (because he did not retain a copy after filing) so he could re-type it

legibly. (ECF No. 2.) Plaintiff’s request was granted, and he was ordered on November 14,

2019 to file his Amended Complaint no later than December 14, 2019. (Order 1–2, ECF No. 4.)

Plaintiff was further ordered to either pay the Court’s $400 filing fee or file a renewed request

for leave to proceed in forma pauperis no later than December 14, 2019. (Id.)

       When Plaintiff failed to comply with the Court’s November 14, 2019 Order, he was

ordered on December 20, 2019 to show cause within 30 days why this case should not be
dismissed for want of prosecution unless Plaintiff filed his legible Amended Complaint, and

either paid the filing fee or filed a renewed motion for leave to proceed in forma pauperis, in the

interim. (ECF No. 5.)

       To date, Plaintiff has failed to comply with the Court’s November 14, 2019 and

December 20, 2019 Orders. He has neither paid the filing fee nor submitted proper

documentation showing that he is unable to pay the fee. Nor has he submitted a legible

Amended Complaint. Under the circumstances presented in the instant case, the Undersigned

recommends dismissal of Plaintiff’s action pursuant to Rule 41(b). The Court’s inherent

authority to dismiss a plaintiff’s action with prejudice because of his failure to prosecute is

expressly recognized in Rule 41(b), which provides in pertinent part: “If the plaintiff fails to

prosecute or to comply with these rules or a court order, a defendant may move to dismiss the

action or any claim against it. Unless the dismissal order states otherwise, a dismissal under this

subdivision (b) . . . operates as an adjudication on the merits.” Fed. R. Civ. P. 41(b); Link v.

Walbash R.R. Co., 370 U.S. 626, 629–31 (1962). “This measure is available to the district court

as a tool to effect ‘management of its docket and avoidance of unnecessary burdens on the tax-

supported courts [and] opposing parties.’” Knoll v. AT & T, 176 F.3d 359, 363 (6th Cir. 1999)

(internal citations omitted).

       The Sixth Circuit directs the district courts to consider the following four factors in

deciding whether to dismiss an action for failure to prosecute under Rule 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176

F.3d at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is
                                                  2
properly dismissed by the district court where there is a clear record of delay or contumacious

conduct.’” Schafer, 529 F.3d at 737 (quoting Knoll, 176 F.3d at 363).

        Here, Plaintiff failed to comply with the Court’s Orders instructing him to submit a

legible copy of his Complaint and to either pay the $400 filing fee or file a renewed application

for leave to proceed in forma pauperis. (See ECF Nos. 4–5.) Moreover, the Court explicitly

cautioned Plaintiff in the December 20, 2019 Order (ECF No. 5) that failure to comply or

respond to the Show Cause Order would result in dismissal of this action for failure to prosecute

pursuant to Rule 41(b). See Stough v. Mayville Cmty. Schs., 138 F.3d 612, 615 (6th Cir. 1998)

(noting that “[p]rior notice, or the lack thereof, is . . . a key consideration” in whether dismissal

under rule 41(b) is appropriate). Plaintiff’s failure to timely comply with the clear orders of the

Court, which established a reasonable deadline for compliance, constitutes bad faith or

contumacious conduct. See Steward v. Cty. of Jackson, Tenn., 8 F. App’x 294, 296 (6th Cir.

2001) (concluding that a plaintiff’s failure to comply with a court’s order “constitute[d] bad faith

or contumacious conduct and justifie[d] dismissal”). Because Plaintiff has missed this deadline

and disregarded the Court’s orders, the Undersigned concludes that no alternative sanction would

protect the integrity of the pretrial process. Nevertheless, the Undersigned concludes that

dismissal with prejudice and requiring Plaintiff to pay the filing fee is too harsh a result.

        It is therefore RECOMMENDED that the Court DISMISS THIS ACTION

WITHOUT PREJUDICE under Rule 41(b). It is further RECOMMENDED that the Court

not assess the filing fee in this matter. Finally, it is RECOMMENDED that the Court order

Plaintiff to list 2:19-cv-4495 as a related case if he re-files this action.




                                                    3
                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  4
